IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JACQUELYN CRAMER,                              :   No. 83 WM 2020
                                                :
                     Petitioner                 :   Emergency Application for
                                                :   Extraordinary Relief Pursuant to
                                                :   Rule 3309, 42 Pa. C.S. § 726 and
              v.                                :   King’s Bench Powers
                                                :
                                                :
 KATHY BOOCKVAR, IN HER CAPACITY                :
 AS SECRETARY OF THE                            :
 COMMONWEALTH OF PENNSYLVANIA;                  :
 AND JESSICA MATHIS, IN HER                     :
 CAPACITY AS DIRECTOR OF THE                    :
 BUREAU OF ELECTION SERVICES AND                :
 NOTARIES OF THE PENNSYLVANIA                   :
 DEPARTMENT OF STATE,                           :
                                                :
                     Respondents                :


                                        ORDER


PER CURIAM

      AND NOW, this 30th day of September, 2020, Petitioner’s Application for Leave to

File a Reply In Support of Petitioner’s Emergency Application for Extraordinary Relief is

GRANTED, and Petitioner’s Emergency Application for Extraordinary Relief is DENIED.